                                                                                     JUN 11 2019
                       IN THE UNITED STATES DISTRICT COURl
                                                                                                   I
                      FOR THE EASTERN DISTRICT OF VIRGINIA                     C;.
                                  Norfolk Division       j

UNITED STATES OF AMERICA
                                                    CRIMINAL NO.2:I9cr29
               V.

                                                    18U.S.C. § 115(a)(1)(B)
                                                    Threatening to Assault a U.S. Official
ANTHONY BUTKIEWICZ III,
                                                    18 U.S.C.§ 981(a)(1)(C);
                                                    28 U.S.C. § 2461
               Defendant.                           Criminal Forfeiture



                                 CRIMINAL INFORMATION


       THE UNITED STATES ATTORNEY CHARGES THAT:

                                         COUNT ONE


       On or about January 31, 2019, in the Eastern District of Virginia, the defendant,

ANTHONY BUTKIEWICZ III, did threaten to assault Mark Wamer,a Member ofCongress, with

intent to impede, intimidate, and interfere with Senator Wamer while he was engaged in the

performance of his official duties.

       (In violation of Title 18, United States Code, Section 115(a)(1)(B).)
                                          FORFEITURE


THE GRAND JURY FURTHER FINDS PROBABLE CAUSE THAT:


    1. The defendant, if convicted of the violation alleged in this indictment, shall forfeit to the

        United States, as part of the sentencing pursuant to Federal Rule of Criminal Procedure

        32.2,any property, real or personal, which constitutes or is derived from proceeds traceable

       to the violation.


    2. If any property that is subject to forfeiture above, as a result of any act or omission ofthe

       defendant,(a)cannot be located upon the exercise ofdue diligence,(b)has been transferred

       to, sold to, or deposited with a third party,(c) has been placed beyond the jurisdiction of

       the Court,(d) has been substantially diminished in value, or(e) has been commingled with

       other property that cannot be divided without difficulty, it is the intention of the United

       States to seek forfeiture of any other property of the defendant, as subject to forfeiture

        under Title 21, United States Code, Section 853(p).

(In accordance with Title 18, United States Code, Section 981(a)(1)(C); Title 28, United States
Code, Section 2461(c).)




                                              Respectfully submitted,

                                              0.Zachary Teo^illiger
                                              Ulfjt^ jMffisAttomey

                                      By:
                                                 [lfd®r B. packson
                                              Assistant United States Attomey
